Citation Nr: 0401246	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric 
disability claimed as memory loss.

4.  Entitlement to service connection for thrombocytosis 
claimed as a bone marrow or blood disorder.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1969 to May 1976.  
Service documents reveal that he served in Vietnam during the 
Vietnam Era.

This appeal came to the Board of Veterans' Appeals (Board) 
from July 1995 and later RO rating decisions that denied 
service connection for seborrheic dermatitis with tinea 
versicolor, thrombocytosis, heart disease, hypertension, and 
a psychiatric disorder, and denied an increased evaluation 
for grand mal seizure disorder (rated 10 percent).  In a 
January 2001 decision, the Board denied an increased 
evaluation for the grand mal seizure disorder.

In January 2001, the Board also remanded the issues of 
entitlement to service connection for a skin condition, 
thrombocytosis, heart disease, hypertension, and a 
psychiatric disorder to the RO for additional development.  A 
June 2003 RO rating decision granted service connection for 
seborrheic dermatitis with tinea versicolor, and assigned a 
10 percent evaluation for this condition.  Hence, the issue 
of entitlement to service connection for a skin condition is 
no longer for appellate consideration.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to agent orange while in 
service.

2.  Service connection is in effect for grand mal seizures, 
rated 10 percent; and seborrheic dermatitis with tinea 
versicolor, rated 10 percent.

3.  A systolic murmur found in service is no longer 
demonstrated; nor is any heart disease demonstrated.

4.  Hypertension was not present in service or for many years 
later, and it is not causally related to an incident in 
service, including exposure to agent orange, or to a service-
connected disability.

5.  Drug dependence and adjustment disorder with personality 
traits found in service are not disabilities for VA 
compensation and were acute and transitory conditions that 
resolved; an acquired psychiatric disability is not 
demonstrated.

6.  Thrombocytosis was not present in service or for many 
years later, and is not causally related to an incident of 
service, including exposure to agent orange, or a service-
connected disability.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service; nor may heart disease be presumed to have been 
incurred in active service; nor is heart disease proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  Hypertension was not incurred in or aggravated by active 
service; nor may hypertension be presumed to have been 
incurred in active service; nor is hypertension proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  An acquired psychiatric disability was not incurred in or 
aggravated by active service; nor may a psychiatric 
disability be presumed to have been incurred in active 
service; nor is a psychiatric disability due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).

4.  Thrombocytosis was not incurred in or aggravated by 
active service; nor may thrombocytosis be presumed to have 
been incurred in active service; nor is thrombocytosis 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for heart disease, 
hypertension, a psychiatric disability, and thrombocytosis, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities 
and to obtain opinions as to the etiology of the conditions 
found.  He has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify him of the evidence needed to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument.  

In a June 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance or due process 
to the veteran in the development of his claims or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


I.  Service Connection for Heart Disease

A.  Factual Background

The veteran had active service from January 1969 to May 1976.  
Service documents reveal that he served in Vietnam during the 
Vietnam Era.

Service medical records show that the veteran was 
hospitalized from August to October 1969.  Cardiac 
examination revealed a Grade II systolic murmur at the base 
and in both supraclavicular fossae.  The diagnosis was 
congenital heart disease, aortic or pulmonic stenosis that 
existed prior to service.  An internal medicine consultation 
in September 1970 noted no significant problems related to 
the Grade II systolic murmur.  At an internal medical 
consultation in May 1974, the veteran reported no heart 
problems and a heart disease was not found.

VA and private medical records reveal that the veteran was 
treated and evaluated for various problems from the late 
1970's to 2003.  The more salient medical reports related to 
the claims considered in this appeal are discussed in the 
appropriate sections of the decision.

VA medical reports show that the veteran underwent a Holter 
Monitor study in June 1988 for heart problems.  The study was 
normal.  

A private medical report shows that the veteran had X-rays 
taken of his chest in July 1996.  The impression was negative 
chest.

The veteran underwent a VA heart examination in October 1996.  
The examiner reviewed the evidence in the veteran's claims 
folder and noted that a grade 2/6 systolic ejection murmur 
had been heard in the suprasternal notch , radiating up to 
the carotids, and that the veteran was suspected of having 
possible pulmonary or aortic stenosis of a congenital nature 
while in service.  On evaluation in 1974 while in service the 
murmur was not found.  It was noted that his primary care 
physician had recently found a heart murmur when the 
diagnosis of hypertension was made (July 1996), and the 
veteran reported that an ECG (echocardiogram) study revealed 
mitral valve prolapse.  The veteran reported no symptoms of 
heart disease.  His lungs were clear and heart sounds were 
perfectly normal.  The examiner found no heart disease and 
noted that it was possible that in the course of the 
veteran's illness in 1969 a heart murmur may have been heard 
and it might have been related to mitral valve prolapse.  The 
examiner noted that a murmur of prolapse could be 
intermittent, since ECG's were not widely done in 1969, and 
there was no way of knowing the character of the murmur.  The 
examiner noted that it could have been a benign functional 
murmur.  

The veteran underwent a VA heart examination in December 2002 
pursuant to the January 2001 Board remand in order to 
determine the nature and extent of any heart disease, and to 
obtain an opinion as to the etiology of any heart condition 
found.  He also underwent various diagnostic and clinical 
tests.  A heart disease was not found.  Nor was there any 
evidence of mitral valve prolapse.

A review of the record reveals that service connection is in 
effect for grand mal seizures, rated 10 percent; and 
seborrheic dermatitis with tinea versicolor, rated 
10 percent.   The combined rating for the service-connected 
disabilities is 20 percent.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence shows that the veteran served in Vietnam during 
the Vietnam Era while in service.  Under the circumstances, 
he is presumed to have been exposed to agent orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii).  These provisions 
were amended by the Veterans Education and Benefits Expansion 
Act of 2001 (P.L. 107-103) to include all Vietnam veterans as 
well as the requirement that respiratory cancer become 
manifest within 30 years of the veteran's departure from 
Vietnam to qualify for the presumption of service connection 
based on exposure to herbicides.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne, PCT, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 
10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116; 38 C.F.R. § 3.307(a)(6)(ii); 68 Fed. Reg. 59540 (Oct. 
16, 2003).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

While the record reveals that the veteran served in Vietnam 
during the Vietnam Era while in service and it is presumed 
that he was exposed to agent orange, the evidence does not 
show that he has a heart disease.  The service medical 
records show that a systolic murmur was diagnosed in 1969, 
but this condition was not found at a later evaluation in 
service in 1974.  The post-service medical records show that 
he underwent VA examinations in 1996 and 2002 to determine 
the nature and extent of any heart disease, but a heart 
disease was not found.  The report of the 1996 VA heart 
examination indicates the veteran reported that an ECG study 
revealed mitral valve prolapse, but the report of the 
veteran's VA heart examination in 2002 that included 
diagnostic and clinical tests revealed no evidence of mitral 
valve prolapse.

In the absence of competent evidence demonstrating the 
presence of heart disease, service connection is not 
warranted for such a disease on any basis.  Hence, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for heart disease.


II.  Service Connection for Hypertension

A.  Factual Background

Service medical records do not show the presence of 
hypertension.

The VA report of the veteran's heart examination in October 
1996 notes that he was found to have elevated blood pressure 
in July 1996 and that he was begun on Zestril.  It was noted 
that he was taking Zestril at the time of the examination.  

The veteran underwent VA examinations in March 2003 pursuant 
to the January 2001 Board remand in order to determine the 
nature and extent of any hypertension and to obtain an 
opinion as to the etiology of any hypertension found.  A 
history of hypertension since 1996 that was treated with 
lisinoprol was noted.  It was reported that the treatment was 
discontinued in 2001 when the veteran's blood pressure became 
normal.  His blood pressure was 130/80.  The diagnosis was 
hypertension with onset in 1996.  

At a VA hypertension examination in March 2003, the veteran's 
blood pressure was 130/80, 120/80, and 130/82.  The diagnosis 
was hypertension since 1996 that became normotensive in 2001 
with no treatment since then.
B.  Legal Analysis

The service medical records do not show the presence of 
hypertension.  The post-service medical records do not 
demonstrate hypertension until around 1996 and there is no 
competent evidence linking this condition, found many years 
after service, to an incident of service, including exposure 
to agent orange, or to a service-connected disability.  Nor 
is hypertension a disease that may be granted service 
connection on a presumptive basis due to exposure to agent 
orange under the provisions of 38 C.F.R. § 3.309(e).

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hypertension.  Hence, the claim is 
denied.

III.  Service Connection for a Psychiatric Disability

A.  Factual Background

Service medical records show that the veteran was 
hospitalized in November 1971 with a history of smoking 
heroin that began in Vietnam.  It was noted that he spoke 
with a stutter when under stress.  Psychological testing 
revealed that he was functioning within the average range of 
intelligence and showed no indications of organic brain 
syndrome or psychiatric illness that would disqualify him 
from performing military duties.  The diagnoses were drug 
dependence, heroin, subacute, moderate, not current; and 
adjustment reaction of adolescence with passive-aggressive 
dependent and schizoid traits.  A mental health consultation 
in April 1974 shows that he was being followed for stuttering 
problems.

VA medical reports show that the veteran was seen in 1978 for 
psychiatric problems.  A report of his treatment in October 
1978 notes that he had periods of aggressive behavior.  The 
assessment was grossly psychotic.  He was recommended for 
psychiatric evaluation.  The report of his evaluation in 
November 1978 shows an impression of undiagnosed psychiatric 
illness.  It was noted that the most prominent features of 
the veteran's condition were bewilderment and apparent 
thought disorder.

A VA report shows that the veteran underwent psychological 
testing in August 1993.  It was concluded that there were no 
signs of significant learning disabilities in reading or 
mathematics, and that diagnostically current test results 
raised questions of a developmental expressive writing 
disorder.  It was noted that the combination of his 
stuttering and performance anxiety made it difficult to 
establish a firm diagnosis.

A VA report shows that the veteran was seen in May 1996 for 
mental problems.  The diagnostic impression was anxiety.

VA medical reports show that the veteran was seen for mental 
problems in February and April 1997.  The assessment was 
panic disorder.

A letter from the Department of Labor dated in June 1997 
shows that he was denied a claim for job-related injury.  
This letter notes that medical reports revealed the presence 
of possible panic attacks.  

A private medical report dated in May 2001 notes that the 
veteran was concerned about a possible seizure disorder and 
panic attacks.  It was noted that such conditions could be 
related to military service.

The veteran underwent a VA psychiatric examination in 
December 2002 pursuant to the January 2001 Board remand in 
order to determine the nature and extent of any psychiatric 
disability, and to obtain an opinion as to the etiology of 
any such condition found.  The examiner reviewed the evidence 
in the veteran's claims folders.  A psychiatric disability 
was not found.

B.  Legal Analysis

The service medical records reveal that the veteran had drug 
dependence and an adjustment disorder with personality 
traits, but these conditions were acute and transitory 
because they were not found at a later psychiatric evaluation 
in 1974.  Nor is drug dependency due to willful misconduct or 
an adjustment disorder with personality traits considered a 
disability for VA compensation.  38 C.F.R. §§ 3.303(c) and 
3.321(b)(3) (2003).

The post-service medical records show that the veteran was 
seen by VA for psychiatric problems in 1978 and found to be 
grossly psychotic, but an acquired psychiatric disability was 
not found.  The post-service medical reports reveal that he 
has been seen for anxiety and anxiety attacks, but those 
reports do not demonstrate the presence of a chronic acquired 
psychiatric disability.  38 C.F.R. § 3.303(b).  In December 
2002, he underwent a VA psychiatric examination to determine 
the nature and extent of any psychiatric disability, and such 
a disorder was not found.

The Board finds that the evidence does not demonstrate the 
presence of a chronic acquired psychiatric disability.  
Hence, service connection for such a disorder on any basis is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection for a psychiatric 
disability, and the claim is denied.


IV.  Service Connection for Thrombocytosis

A.  Factual Background

Service medical records do not demonstrate the presence of 
thrombocytosis.  Nor do these records reveal the presence of 
a blood disorder.

A VA medical report shows that the veteran was seen in June 
1992.  It was noted that he had had various abnormal 
laboratory studies.  The diagnosis was laboratory 
abnormalities.

A VA report reveals that the veteran underwent hematology 
consultation in May 1999.  A history of thrombocytosis since 
about 1992 when a routine CBC (complete blood count) showed a 
platelet count of around 600,000 noted.  It was noted that he 
had been evaluated for the thrombocytosis, including a bone 
marrow study, and that the veteran reported he had not been 
given a diagnosis and that he had not been treated except for 
a baby aspirin.  The examiner could not come to any 
conclusions regarding the veteran's thrombocytosis because 
the veteran's records were not available for review.  The 
examiner noted that the thrombocytosis did not appear to have 
been progressive until around 1998, and that its chronicity 
argued against any reactive states since the veteran had no 
known infections, inflammatory or neoplastic disease.

The veteran underwent VA examinations in March 2003 pursuant 
to the January 2001 Board remand to determine the nature and 
extent of his thrombocytosis and to obtain an opinion as to 
the etiology of this condition.  At a VA arteries, veins, and 
miscellaneous examination a history of essential 
thrombocythemia since 1996 that was being treated with 
medication was noted.  Clinical and diagnostic tests were 
performed.  The diagnosis was essential thrombocythemia since 
1996.  The examiner opined that the thrombocythemia was not 
related to the veteran's military service and that it was not 
the result of exposure to agent orange.  At a VA hypertension 
examination in March 2003, the examiner opined that the 
veteran's thrombocythemia was not related to his 
hypertension.

B.  Legal Analysis

The evidence, including the service and post-service medical 
records, shows that the veteran has thrombocythemia or 
thrombocytosis, but do not demonstrate the presence of this 
condition until the 1990's, many years after his separation 
from service.  Nor is there any competent evidence that links 
this condition to an incident of service, including exposure 
to agent orange, or to a service-connected disability.  The 
examiner who conducted the veteran's VA arteries, veins, and 
miscellaneous examination in March 2003 opined that the 
condition was not related to the veteran's military service 
or to exposure to agent orange.

After consideration of all the evidence, the Board finds that 
the veteran's thrombocytosis was not present in service or 
for many years later, and that it is not causally related to 
an incident of service, including exposure to agent orange, 
or to a service-connected disability.  The preponderance of 
the evidence is against the claim for service connection for 
this condition, and the claim is denied.

Statements from the veteran are to the effect that his 
claimed disabilities are due to incidents in service, 
including exposure to agent orange, or to his service-
connected seizure disorder, but this evidence is not 
considered competent because the record does not show that he 
has the training, experience or education to make medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(1) 
(2003); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for heart disease is denied.

Service connection for hypertension is denied.

Service connection for a psychiatric disability is denied.

Service connection for thrombocytosis is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



